                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERRANCE WILLIAMS,                               :
         Plaintiff,                              :
                                                 :
       v.                                        :            CIVIL ACTION
                                                 :            NO. 17-0146
NANCY A. BERRYHILL 1,                            :
Acting Commissioner of                           :
Social Security,                                 :
               Defendant.                        :

                                             ORDER

       AND NOW, this 9th day of January, 2019, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (ECF No. 14), Defendant’s Response

thereto (ECF No. 15), Plaintiff’s Reply to Response (ECF No. 16), and the Report and

Recommendation of the Honorable Linda K. Caracappa, United States Magistrate Judge, (ECF

No. 18), with no objections thereto having been filed in accordance with Local Rule 72.1 IV, it is

hereby ORDERED as follows:

            1. The Report and Recommendation is APPROVED and ADOPTED;

            2. Plaintiff’s Request for Review is GRANTED; and

            3. This matter is REMANDED to the Social Security Commission for further
               review consistent with the Report and Recommendation.




1
  As noted in the Honorable Linda K. Caracappa’s Report and Recommendation (ECF No. 18), pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Nancy A. Berryhill should be substituted for
Acting Commissioner Carolyn W. Colvin as the defendant in this suit. This has no bearing on the
enforceability and effect of this Order per Section 205(g) of 42 U.S.C. § 405(g).
                                               1 of 2
       It is further ORDERED that the Clerk of Court shall CLOSE this case for statistical and

all purposes.


                                           BY THE COURT:




                                             C. DARNELL JONES, II          J.




                                            2 of 2
